La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
A través de los recursos de certiorari, que fueron presen-tados en los casos consolidados de epígrafe(1) se nos soli-cita que revisemos una resolución interlocutoria emitida por el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito), mediante la cual expidió el auto de revisión solicitado por Misión Industrial de Puerto Rico, Inc. y otros (en adelante Misión Industrial), los aquí recu-rridos, y negó la emisión de una orden extraordinaria que relevara a las aquí peticionarias, Junta de Planificación de Puerto Rico (en adelante la Junta) y Autoridad de Acue-ductos y Alcantarillados (en adelante la Autoridad), de los efectos de paralización, concomitantes a la expedición del auto de revisión.
En el recurso de revisión ante el Tribunal de Circuito se impugnó una resolución de la Junta, que aprobaba la con-*663sulta peticionada por la Autoridad en torno a la ubicación de un sistema de acueductos conocido como el Superacue-ducto de la Costa Norte (en adelante S.A.N.). En sus res-pectivos escritos de certiorari, las peticionarias cuestionan, en esencia, la actuación del Tribunal de Circuito, que prestó un mayor énfasis a su determinación de sostener los efectos de la expedición del auto de revisión. Tratándose tanto la expedición del auto de revisión como la concesión del remedio interlocutorio extraordinario de actuaciones que caen bajo la sana discreción del Tribunal de Circuito, debemos determinar si éste abusó de su discreción al así actuar.
Con relación a la decisión en la que se sostuvo la para-lización de los efectos de la resolución de la Junta, debemos analizar los hechos a la luz de los criterios que jurispru-dencialmente se han desarrollado para determinar la pro-cedencia de este tipo de remedio provisional extra-ordinario. Este remedio se rige por los principios de equidad. Es al amparo de esos criterios, y poniendo en su correcta perspectiva los planteamientos de las peticiona-rias, que debemos evaluar la corrección de la actuación del Tribunal de Circuito para resolver los recursos presen-tados. Debe quedar claro que siendo la medida que trata-mos de carácter interlocutorio provisional, nada de lo que aquí expongamos debe entenderse como que prejuzga los méritos de la controversia, que aún se encuentra ante el Tribunal de Circuito. Sencillamente, ésta no está ante nuestra consideración.
En atención al análisis que expondremos a continua-ción, concluimos que el Tribunal de Circuito no abusó de su discreción al expedir el auto de revisión. En cuanto a la determinación de sostener los efectos de la expedición del recurso, en atención a las circunstancias particulares del caso de autos, dicho tribunal debió haber emitido una or-den en la que relevara parcialmente a las aquí peticiona-rias de los efectos de paralización producidos por la expe-dición del auto de revisión.
*664I
El S.A.N. es un ambicioso proyecto propulsado por la Autoridad como complemento a otras medidas que se pro-pone implantar dicha agencia y tiene el propósito de ase-gurar el adecuado abastecimiento del servicio de agua a varios municipios de la costa norte de la Isla. El proyecto ha sido descrito de la forma siguiente:
El proyecto está compuesto de siete elementos principales. Su primer componente es una laguna de retención de aguas crudas (sin tratar) cerca de la confluencia del Río Grande de Arecibo y del Río Tanamá. El segundo componente es una esta-ción de bombeo de aguas crudas hacia la planta al este sureste de la mencionada laguna. El tercer elemento es la tubería de conducción de aguas crudas que va desde la estación de bombeo hasta la planta de filtración propuesta. El cuarto elemento es la Planta de Filtración en el Barrio Miraflores de Arecibo con una capacidad de producción inicial de 100 MGD. Como quinto ele-mento está la tubería de agua potable desde Arecibo hasta la zona este de Bayamón con un total de doce (12) puntos de co-nexión de servicio para los municipios a servirse ya mencionados. El lugar seleccionado para la planta es un punto alto que permite llevar las aguas por gravedad, sin bombeo, desde Arecibo hasta Bayamón. El sexto componente serán dos tanques de almacenaje de 10 MGD cada uno y serán instalados al oeste de la ciudad de Bayamón. Dos líneas de trasmición [sic] eléctricas serán el último componente del sistema. Una de las líneas va a suplir la estación de bombas cerca del Río Grande de Arecibo y la otra la Planta de Tratamiento a ubicarse en el Barrio Miraflores. Resolución de la Junta de 5 de julio de 1996, Apéndice Caso Núm. CC-97-114, pág. 41.
El 21 de junio de 1995 la Autoridad presentó a la Junta la consulta de ubicación en torno al S.A.N.(2) La aprobación de dicha consulta fue mantenida en suspenso por determi-nación de la Junta el 20 de julio de 1995, en lo que la Autoridad sometía varios documentos y acreditaba el cum-plimiento de una serie de requerimientos. Entre éstos cabe destacar el relativo a una certificación de cumplimiento con el requisito establecido en el Art. 4(c) de la Ley sobre *665Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970, según enmendada,(3) 12 L.P.R.A. sec. 1124(c), y los relativos a la notificación de los propietarios de los terrenos afectados por la ubicación del proyecto. Ante una solicitud de la Autoridad para que se le eximiera del requisito de notificar individualmente a cada propietario, la Junta au-torizó la notificación mediante la publicación de anuncios en los periódicos, la radio y la televisión. Posteriormente la Junta celebró vistas públicas los días 18, 19, 22 y 26 de diciembre de 1995, en Bayamón, Utuado y Arecibo.
El 31 de enero de 1996, y antes de que la Junta emitiera su decisión en tomo a la consulta de ubicación, la Autori-dad suscribió un acuerdo para la construcción, la operación y el mantenimiento del S.A.N. con Thames-Dick Supera-queduct Partners, Inc. (en adelante Thames-Dick).(4) La Autoridad continuó con el trámite administrativo ante las agencias concernidas en relación con la obtención de los permisos correspondientes.
El 20 de mayo de 1996, habiendo la Junta celebrado las vistas públicas pero sin que hubiera resuelto la consulta de ubicación, la Junta de Calidad Ambiental (en adelante la J.C.A.) emitió una resolución y determinó que la declara-ción de impacto ambiental (en adelante D.I.A.) preparada por la Autoridad, cumplía con los requisitos establecidos por la Ley sobre Política Pública Ambiental. (5) De dicha *666determinación, Misión Industrial y Servicios Científicos y Técnicos, a través del Sr. Neftalí García Martínez, solicita-ron sendas reconsideraciones. Estas fueron denegadas me-diante la Resolución Núm. R-96-23-1 de 18 de junio de 1996, notificada el 25 de junio de 1996. No surge del expe-diente que de dicha determinación se haya solicitado una revisión.
El 18 de julio de 1996 la Junta aprobó la consulta de ubicación presentada por la Autoridad. Varios intervento-res solicitaron una reconsideración de la determinación de la Junta. Esta fue denegada mediante resolución notifi-cada el 30 de agosto de 1996. Oportunamente, el 27 de septiembre de 1996, acudieron al Tribunal de Circuito, me-diante un recurso de revisión. Tanto la Junta como la Au-toridad se opusieron a que el tribunal expidiera el auto de revisión solicitado.
Cabe señalar que antes de que la Junta le impartiera su aprobación inicial a la consulta de ubicación de la Autori-dad, Thames-Dick presentó al Departamento de Recursos Naturales y Ambientales (en adelante D.R.Na.) una solici-tud para la concesión del permiso de construcción de una toma de agua y otra para una franquicia de utilización de la toma de agua, según lo requiere la legislación aplicable. Ambas solicitudes fueron presentadas conjuntamente el 16 de julio de 1996. Estas solicitudes fueron atendidas por el D.R.Na., a la misma vez que la Junta atendía las mociones de reconsideración de los objetores en aquel proceso. Dos (2) meses más tarde, el 18 de septiembre de 1996, el D.R.Na. emitió una resolución con relación a la Petición Núm. PTR-7-124-96, mediante la cual se concedió el per-miso de construcción de la toma de agua. En los procesos ante el D.R.Na. también intervinieron los aquí recurridos y solicitaron reconsideración de la determinación para con-ceder el permiso de construcción de toma de agua. La fina-lidad de estos permisos también se encuentra aun bajo cuestionamiento, por motivo de la impugnación de que han sido objeto ante la agencia.
*667Para fines de la discusión que efectuaremos más ade-lante, es menester puntualizar que el 6 de septiembre de 1996, luego que la Junta resolviera la reconsideración y antes de que Misión Industrial presentara al Tribunal de Circuito el recurso de revisión, Thames-Dick dió comienzo a la construcción del proyecto instalando cierta tubería. Para esa fecha el D.R.Na. todavía no había expedido el permiso de construcción de la toma de agua impugnado posteriormente.
Ya presentado el recurso y dentro del trámite judicial, el 20 de diciembre de 1996 Misión Industrial interpuso una Moción Urgente Solicitando Auxilio de Jurisdicción. En síntesis adujo que la Autoridad había comenzado la cons-trucción del S.A.N. cuando aún estaba pendiente en el Tribunal de Circuito la expedición de la petición de revisión. Indicó que la Autoridad había comenzado la construcción de la laguna de retención en el municipio de Arecibo y la instalación de la tubería a lo largo de la ruta del S.A.N. Añadió que la construcción efectuada por la Autoridad cau-saba “serias consecuencias al medio ambiente al conllevar el dragado y extracción de miles de metros cúbicos de te-rreno precisamente en las áreas inundables y de gran valor agrícola”. Apéndice Caso Núm. CC-97-114, págs. 729-730. Continuó señalando que la construcción se efectuaba sin autorización alguna del D.R.Na., en contravención a la Ley para la Conservación, el Desarrollo y Uso de los Recursos de Agua de Puerto Rico, Ley Núm. 136 de 3 de junio de 1976 (en adelante la Ley de Aguas), 12 L.P.R.A. sees. 1501 — 1560, y al Reglamento para el Aprovechamiento, Uso, Conservación y Administración de las Aguas de Puerto Rico de 28 de enero de 1993, Departamento de Re-cursos Naturales (en adelante el Reglamento de Aguas).(6) Expresó, finalmente, que el ritmo de construcción amena-*668zaba con convertir en académica la solicitud de revisión “debido a la gran inversión de fondos públicos que se rea-liza, pendiente el trámite del presente recurso”. Apéndice Caso Núm. CC-97-114, pág. 731. Ala luz de la moción pre-sentada por Misión Industrial, el Tribunal de Circuito ce-lebró una vista oral el 22 de enero de 1997. Luego de efec-tuada, tanto la Junta como la Autoridad se opusieron al Escrito en Respuesta a Oposición de Misión Industrial in-terpuesto un día antes de la vista. La Junta también some-tió una copia certificada del expediente administrativo y copias de los permisos otorgados por varias agencias res-pecto a las distintas fases del proyecto.(7)
Así las cosas, el 28 de febrero de 1997 el Tribunal de Circuito emitió la resolución, cuya revisión ahora se nos solicita, para expedir el auto de revisión. En dicha resolu-ción indicó que las agencias allí recurridas, la Junta y la Autoridad, no adujeron razones que justificaran alterar el curso ordinario de los efectos de la expedición. En otras palabras, concluyó que no tenía información suficiente para emitir una orden de remedio provisional extraordina-*669rio que evitase la paralización automática de la construc-ción del S.A.N.(8) Sin embargo, “consciente de lo que con-lleva la detención temporera de las obras”,(9) el Tribunal de Circuito desarrolló un itinerario acelerado para procurar la rápida resolución del recurso. A los efectos, ordenó la pre-sentación de los autos certificados del proceso administra-tivo y de la transcripción de las vistas evidenciarías cele-bradas ante la Junta,(10) y que, una vez cumplidos los extremos anteriores, las partes tendrían diez (10) días para presentar los escritos adicionales que estimasen necesarios. El 3 de marzo de 1997 se archivó en los autos del Tribunal de Circuito copia de la notificación de dicha resolución.
El 7 de marzo de 1997, tanto la Junta como la Autoridad comparecieron ante nos mediante sendas peticiones de certiorari. En éstas señalaron que erró el Tribunal de Cir-cuito al expedir el auto de revisión. En esencia, los plan-teamientos se contraen a cuestionar la expedición del re-curso e impugnar la determinación de sostener el efecto de la expedición, en cuanto a la prohibición de continuar la construcción del proyecto.(11)
En atención al interés público que permea el proyecto *670impugnado, el 10 de marzo de 1997 emitimos una resolu-ción para ordenar a las partes a expresarse en o antes del 12 de marzo de 1997 a las 5:00 de la tarde en torno de los errores planteados en las respectivas peticiones de certio-rari-, la aplicación al remedio provisional extraordinario de los criterios expuestos en P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975); la posible concesión de remedios intermedios que no impliquen necesariamente la total paralización de la construcción del S.A.N., y cual-quier otro criterio que estimasen pertinente para que este Tribunal pudiese llegar a una conclusión informada sobre los méritos de los recursos. Además, señalamos vista oral, la cual se efectuó el 14 de marzo de 1997. A ella compare-cieron las partes y sus representantes legales.
í — i
Ambas peticionarias señalan que erró el Tribunal de Circuito al expedir el auto de revisión. Indican que dicha actuación es improcedente a la luz de los criterios esboza-dos en la vigente Regla 66 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-ANo les asiste la razón.
Los argumentos esbozados por las peticionarias supo-nen una interpretación excesivamente literal y rígida de la citada Regla 66 del Reglamento del Tribunal de Circuito de Apelaciones, que omite tanto la consideración de la impor-tante función que ejerce el Tribunal de Circuito dentro de nuestro actual sistema de justicia, como el entendimiento de la distinción entre lo que supone la expedición de un auto de revisión y su adjudicación en los méritos. Una pon-derada lectura de la resolución recurrida y un adecuado enfoque del alcance correcto de la referida Regla 66, im-pone la conclusión de que el Tribunal de Circuito ejerció adecuadamente su discreción al expedir el recurso de revisión.
Cabe señalar que la referida Regla 66 del Regla-*671mentó del Tribunal de Circuito de Apelaciones no establece una lista exhaustiva de los criterios que deberá aplicar el Tribunal de Circuito al decidir si expide o no un auto para revisar las actuaciones finales tomadas por los organismos administrativos.(12)
Ahora bien, el análisis de la facultad del Tribunal de Circuito al expedir recursos de revisión para examinar determinaciones administrativas no se da en el vacío. Esta facultad se ejerce tomando en consideración no sólo los propósitos del trámite administrativo, sino también la importante función revisora que tiene el Tribunal de Circuito dentro del esquema gubernamental que entrelaza las Ra-mas Judicial y Ejecutiva en esta área.
El Tribunal de Circuito, por su naturaleza y ubicación dentro de la actual estructura judicial, ejerce unas funciones de gran valía e importancia. Además de corregir los errores cometidos por los foros inferiores cuyas decisiones está llamado a revisar, juega un papel importante en la aplicación de la doctrina y de los cuerpos legales y reglamentarios, según interpretados por el Tribunal Supremo. Las funciones enumeradas se derivan lógicamente de la particular posición que este tribunal de apelaciones intermedio ocupa en nuestro Sistema Judicial. Las funciones antes mencionadas caracterizan su existencia y enmarcan la totalidad de la gestión que efectúa, independientemente de la competencia que específicamente le haya asignado la *672ley habilitadora. Se trata de elementos que trascienden un tribunal apelativo intermedio en particular y permean toda la gestión revisora apelativa.
Nada de lo antes expuesto significa que la actuación del Tribunal de Circuito al revisar las determinaciones de una agencia administrativa sea ilimitada e irrestricta. Reitera-damente hemos expuesto que ésta se circunscribe a una gestión relativamente limitada. A los efectos se señaló en los comentarios a la citada regla que:
...[N]ada de lo aquí dispuesto puede entenderse como varia-ción a las normas del derecho administrativo en cuanto a la presunción de corrección, el principio de especialización, la no sustitución de criterios de ley y el respeto y consideración que dicho foro merece ante el foro judicial; las cuales sólo ceden ante una actuación arbitraria, ilegal o irrazonable o ante deter-minaciones huérfanas de prueba sustancial en la totalidad del récord pertinente. Véase, Fuertes y otros v. A.R.Pe., 134 D.P.R. [947] (1993); P.R.T.C. v. Unión Indep. Emp. Telefónicos. 131 D.P.R. [171] (1992); P.R. Tel. Co. v. Tribunal Superior, 102 D.P.R. 231 (1974); Rodrigo v. Tribunal Superior, 101 D.P.R. 151 (1973); A.P.I.A.V., Inc. v. Srio. de Hacienda, 100 D.P.R. 173 (1971); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670 (1953). Comentario a la Regla 66 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
Estas normas, de indiscutible sabiduría, responden al hecho de que es la agencia el ente que tiene la especialización necesaria para atender las situaciones particulares sobre las cuales su ley habilitadora le confiere jurisdicción. Es un derivado adicional de las consideraciones que en un principio dieron paso al auge de las agencias administrativas como vehículos necesarios para procurar el ordenado desarrollo del trabajo gubernamental. La complejidad que caracteriza esta labor emana no sólo de consideraciones cuantitativas, sino también de elementos cualitativos. Su grado de especialización justifica que se sostengan en principio sus determinaciones y que éstas no puedan ser variadas, sino cuando exista arbitrariedad, ilegalidad o irrazonabilidad por parte de la agencia o cuando la determinación no se sostenga a la luz de prueba sustan-*673cial existente en la totalidad del expediente. Sin embargo, estos principios no preclnyen la revisión judicial. Es decir, no otorgan grado alguno de inmunidad a la actividad administrativa.
Sin embargo, nada de lo anteriormente expresado debe interpretarse como que significa que los tribunales habrán de intervenir, juzgando la sabiduría de una determinación de política pública que le corresponde hacer a las Ramas Ejecutiva y Legislativa. El mecanismo adoptado por la Legislatura y el Ejecutivo para atender algún problema relacionado con intereses sociales o económicos no está sujeto a nuestra evaluación, a menos que contravenga alguna disposición de mayor jerarquía cuya aplicación estamos llamados a salvaguardar.
De los argumentos presentados por las peticionarias en sus respectivos escritos, y en la vista oral que celebrára-mos, se desprende que éstas tienen algún grado de confu-sión con respecto a los conceptos de expedición del auto de revisión y la adjudicación final que pueda efectuar el Tribunal de Circuito en relación con los méritos de éste. La expedición del auto de revisión no supone una adjudicación de los méritos de la controversia planteada al Tribunal. Es simplemente una determinación enteramente discrecional que indica la existencia de alguna consideración que ame-rita una evaluación ulterior más detallada. Ello no sola-mente porque el recurso presente alguna situación que po-tencialmente active los criterios enumerados en la Regla 66 sino porque pueden existir otras consideraciones que justifiquen las funciones antes señaladas del Tribunal de Circuito. Igualmente se sostiene la función revisora de los tribunales en situaciones de alto interés público, para irro-gar certeza a las actuaciones y evitar la ocurrencia de pos-teriores pleitos. Todo lo que se requiere en la etapa de ex-pedición es que exista en los autos del Tribunal de Circuito algún elemento que justifique su intervención como agente revisor.
Esto nos trae a otra fase del procedimiento apela-*674tivo: la adjudicación final del recurso en los méritos. Es en relación con ésta que, aun frente a una expedición justifi-cada, se imponen al resolver el caso las limitaciones de la consabida presunción de corrección, el principio de especia-lización y, por ende, la deferencia que merece la agencia en atención a dicha especialización. Al resolver el recurso también procede la aplicación de la norma de que las de-terminaciones del foro administrativo no serán variadas, salvo que se demuestre arbitrariedad, ilegalidad o irrazo-nabilidad por parte de la agencia o que la determinación no esté sostenida por la prueba. Esto es, sólo se podrá revocar o modificar la actuación administrativa cuando se pruebe que la actuación impugnada fue arbitraria, ilegal o irrazo-nable, o cuando no existe en la totalidad del expediente prueba sustancial que sostenga las determinaciones efec-tuadas por la agencia. En ausencia de estas consideracio-nes, la actuación administrativa impugnada deberá ser confirmada.
Ahora bien, es este esquema el que le impone a la Rama Judicial el deber de velar porque las demás ramas del Go-bierno respeten los derechos ciudadanos y observen la ley al llevar a cabo las diversas gestiones que efectúan en el descargo de sus funciones. Debe tenerse muy presente que al evaluar los reclamos presentados en torno a los proyec-tos propulsados por el Gobierno “[n]o se pretende paralizar una obra, sino asegurar que se cumpla con los requisitos estatutarios de estirpe constitucional, garantizar la conser-vación del ambiente y la salud de los ciudadanos afec-tados”. García Oyola v. J.C.A., 142 D.P.R. 532, 539 (1997). El juicio final del foro judicial le impartirá certeza a la interpretación que la Junta haya dado a las leyes, evitando así la multiplicidad de pleitos que podría generar este cuestionamiento. Este hecho, por sí solo, hubiese justifi-cado la expedición del auto de revisión. Nos parece que esta certeza es algo indispensable para que la Junta pueda implantar una política pública de forma eficaz y efectiva.
Reconociendo la normativa antes esbozada, resolvemos que la decisión del Tribunal de Circuito, al expedir el re-*675curso de revisión en el caso de autos, estuvo plenamente justificada. Como expresáramos al comienzo de esta opi-nión, la consulta de ubicación impugnada se relaciona a un proyecto muy abarcador, atinente a un recurso básico de trascendental importancia para nuestra vida en sociedad. La determinación final en relación con el recurso de revi-sión supone el análisis de la resolución administrativa re-currida a la luz de un complicado armazón de leyes y re-glamentos, de la transcripción de las vistas públicas celebradas ante la Junta y de los documentos presentados por las partes, unos para asegurar el cumplimiento con dichas leyes y reglamentos y otros para señalar todo lo contrario. Debe, además, analizarse la viabilidad jurídica, a la luz de nuestro actual ordenamiento legal, de la nueva metodología de implantacióñ denominada por las peticio-narias diseño-construcción, fast-track y proactiva, y la in-cidencia de dicha metodología sobre la legalidad de la re-solución administrativa recurrida. Todo lo anterior fue expresamente reconocido por el Tribunal de Circuito en su resolución. (13)
I HH l-H
Por constituir la médula de esta controversia una polé-mica sobre la correcta interpretación de las leyes sobre pro-tección ambiental, resulta importante en este punto expo-ner cuáles son los principios generales que rigen la implantación de la política pública en esta área. Las partes elaboran sus tesis interpretativas desde puntos de vista que en ocasiones podrían considerarse diametralmente opuestos. La Junta y la Autoridad adoptan un enfoque que enfatiza el progreso económico, mientras que Misión Industrial le da mayor énfasis a los aspectos ambientales.
Sabido es que la preservación de la calidad del ambiente y de sus recursos naturales es de rango cons-*676titucional y su importancia no puede ser menospreciada. Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995); Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992). Así, pues, nuestra Constitución expresamente dispone que “[s]erá política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales, así como el mayor desarrollo y aprovechamiento de los mismos para el beneficio general de la comunidad”. Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 379. Consciente de este mandato, la Asamblea Legislativa aprobó la Ley sobre Política Pública Ambiental. Al promulgarse esta ley, se es-tableció como fin una política pública que fomentara la ar-monía entre el hombre y su medio ambiente; esto es, que promoviera los esfuerzos para aminorar los daños al am-biente y para estimular la salud y el bienestar de nuestra población. 12 L.P.R.A. see. 1122. Con cabal conocimiento del impacto que tiene la actividad del hombre al interrela-cionarse con el medio ambiente natural, específicamente como consecuencia del aumento poblacional, de la alta den-sidad urbanizacional, de la expansión industrial y de los adelantos tecnológicos, se creó la J.C.A., para promulgar todas aquellas normas de calidad y pureza del ambiente que garanticen la protección de nuestros sistemas ecológi-cos, manteniendo un balance entre las necesidades de la población y el uso de los recursos naturales. 12 L.P.R.A. see. 1123.
En aras de lograr estos propósitos, la ley ordena a los departamentos, las agencias, las corporaciones públicas, los municipios y las instrumentalidades del Estado Libre Asociado y sus subdivisiones políticas que cumplan con una D.I.A. escrita y detallada, antes de efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente. Los factores que deben considerarse en la preparación de ella están claramente dirigidos a minimizar los impactos ambientales adversos; es decir, minimizar los daños. 12 L.P.R.A. sec. 1124(c).
*677Para llevar a cabo esta política pública, la J.C.A. procu-rará ser custodio del medio ambiente para el beneficio de las futuras generaciones; asegurar paisajes seguros, salu-dables, productivos, estéticos y culturalmente placenteros; preservar los importantes aspectos históricos, culturales y naturales de nuestro patrimonio; lograr el más amplio dis-frute del medio ambiente sin degradación; lograr un balance entre la población y el uso de los recursos que per-mita altos de niveles de vida; mejorar la calidad de los recursos renovables, y velar por el uso juicioso de aquellos recursos que sufran agotamiento. 12 L.P.R.A. sec. 1123(b). Todo lo cual obedece al interés de mantener el equilibrio entre nuestro ambiente y las necesidades de nuestra sociedad. Como bien dijera el profesor de Derecho Ambien-tal Schoenbaum:
Law and policy respond by defining substantive standards, principles, and limits as well as a fair process of decisionmaking. Some of the standards are quite strict; more often they are very flexible. This is the very stuff of current environmental law. The predominant goal is not to constrain economic development and progress, but to ameliorate some of its more undesirable effects. (Enfasis suplido.) Schoenbaum, Environmental Policy Law: Cases, Readings and Text, 2da ed., Foundation Press, 1985, pág. 60.
También el D.R.Na. tiene la responsabilidad de implantar la política pública contenida en nuestra Constitución, Ley Orgánica del Departamento de Recursos Naturales, Ley Núm. 23 de 20 de junio de 1972 (3 L.P.R.A. see. 151 et seq.). En este quehacer, y conforme a las normas que establezca la J.C.A., deberá tomar todas las medidas necesarias para la conservación y preservación de nuestros recursos naturales. Colón v. Méndez, Depto. Recursos Naturales, supra.
La escasez de agua provocada por el mal uso, el desperdicio, la degradación y la creciente demanda a raíz del consumo doméstico, el desarrollo económico y la recreación, justificó la adopción de la Ley de Aguas. El propósito principal de esta legislación es asegurar el abasto de aguas *678que precisen nuestras generaciones presentes y futuras, mediante el establecimiento de áreas de reserva, con arre-glo al interés público y a criterios de uso óptimo. También persigue el fin de lograr la distribución más equitativa y justa de las aguas. A ese efecto establece que las necesida-des de agua adscritas al consumo doméstico, y particular-mente al consumo humano, deberán ser satisfechas con prelación a cualesquiera otras. En la adjudicación del so-brante disponible, el interés público deberá prevalecer frente a todo interés o reclamo. Véanse: 12 L.P.R.A. see. 1502; Paoli Méndez v. Rodríguez, supra, pág. 872. Es el D.R.Na. quien vendrá obligado a implantar lo antes dis-puesto al ejercer la vigilancia y conservación de las aguas como también al otorgar franquicias, permisos y licencias de carácter público para su uso y aprovechamiento. 3 L.P.R.A. sec. 155(h).
Aclarados los principios generales de política pública que sirven de base a las disposiciones legales y reglamen-tarias que ambas partes reclaman en apoyo de sus actua-ciones y planteamientos, pasemos a examinar la proceden-cia del remedio provisional solicitado.
IV
El remedio provisional que es eje central de la contro-versia que tenemos ante nuestra consideración es uno que se emite en auxilio de la jurisdicción del tribunal y, por ende, está predicado en la facultad inherente que tiene todo tribunal para estructurar remedios que protejan su jurisdicción y eviten un fracaso de la justicia. Este es un remedio en equidad que goza de características afines a otros de similar naturaleza, como lo son el entredicho provisional y el injunction preliminar. Son, pues, los criterios aplicables a estos recursos los que, amoldados y adaptados para servir los propósitos de los remedios provisionales, guiarán la discreción judicial al emitir una orden de esta naturaleza. La Regla 79 del Tribunal de Circuito de Apela-ciones, 4 L.RR.A. Ap. XXII-A, dispone específicamente que *679el Tribunal de Circuito podrá expedir cualquier orden provisional para hacer efectiva su jurisdicción y que dichas órdenes se regirán por las disposiciones pertinentes de las Reglas de Procedimiento Civil y el Código de Enjuicia-miento Civil en lo que no fuesen incompatibles.
Por disposición expresa de la Regla 61B(1) del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, la expe-dición del auto de revisión suspende los efectos de la reso-lución o determinación administrativa que se está revisando. Generalmente, esta suspensión automática fa-vorece a la parte recurrente.
A tenor de lo antes expresado, la parte recurrida que, desfavorecida preliminarmente por la suspensión, interese alterar el estado de derecho reconocido por reglamento, es a quien le corresponde solicitar y demostrar la procedencia del remedio provisional. Cuando el caso que origina la so-licitud de remedio provisional entraña cuestiones de gran interés público y se interesa en que no surta efecto la sus-pensión de la determinación administrativa producto de la expedición del recurso de revisión, ésta participa de las características de un injunction preliminar. En estos casos, el ejercicio de la discreción del tribunal se guiará por los criterios de equidad que la jurisprudencia haya desarro-llado para el recurso de injunction preliminar, en todo aquello en que éstos no fuesen incompatibles con el reme-dio provisional que se haya solicitado.
El caso normativo con relación a la expedición de injunctions preliminares es el de P.R. Telephone Co. v. Tribunal Superior, supra, pág. 202. Desde entonces nos he-mos reiterado en la aplicación de los criterios allí elaborados al considerar solicitudes de injunction preliminar. Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994); García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992); Cobos Liccia v. De Jean Packing Co., Inc., 124 D.P.R. 896, 902 (1989); Systema de P.R., Inc. v. Interface Int'l, 123 D.P.R. 379 (1989); A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 906 (1975). Así, pues, al evaluar la procedencia de un in*680junction preliminar examinaremos los criterios siguientes: (1) la naturaleza de los daños que pueden ocasionarse a las partes de concederse o denegarse el injunction; (2) la inse-parabilidad del daño o la existencia de un remedio ade-cuado en ley; (3) la probabilidad de que la parte promo-vente prevalezca eventualmente al resolverse el litigio en su fondo; (4) la probabilidad de que la causa se torne aca-démica de no concederse el injunction y, sobre todo, (5) el posible impacto sobre el interés público del remedio que se solicita.
El peso de la prueba recaerá sobre el promovente del injunction preliminar o pendente lite. P.R. Telephone Co. v. Tribunal Superior, supra. Se fundamenta lo anterior en que “[l]a obligación de presentar evidencia primeramente recae sobre la parte que sostiene la afirmativa en la cuestión en controversia”. Regla 10(B) de Evidencia, 32 L.RR.A. Ap. IV. Véase, además, D. Rivé Rivera, Recursos Extraordinarios, 2da ed., San Juan, Ed. Facultad de Derecho U.I.A., 1996, pág. 38.
La concesión de un injunction preliminar descansa en el ejercicio de la sana discreción judicial, la que se desplegará ponderando las necesidades y los intereses de todas las partes involucradas en la controversia. Mun. de Ponce v. Gobernador, supra, págs. 790-791. Los tribunales no ejercen su discreción con automatismo judicial. Lo hacen luego de realizar un análisis integral de la prueba y un ponderado balance de equidades, sopesando los intereses de las partes. Cobos Liccia v. DeJean Packing Co., Inc., supra, pág. 903; Systerna de P.R., Inc. v. Interface Int’l, supra, pág. 387. Tras la rigurosa y cuidadosa ponderación de los intereses de todas las partes, el tribunal no vendrá obligado a emitir el injunction preliminar si a su juicio la balanza se inclina contra su expedición. García v. World Wide Entmt. Co., supra. En síntesis, el concepto “balance de equidades” es de carácter abarcador. Systema de P.R., Inc. v. Interface Int’l, supra, pág. 388. Su amplitud requiere el análisis de todos los factores en juego, no tan *681sólo de alguno o de algunos de éstos. García v. World Wide Entmt. Co., supra, pág. 390. El peso que se le dará a cada uno dependerá de los hechos particulares del caso.
Es precisamente el balance de equidades que ha de rea-lizarse el que atiende a la naturaleza de los daños que pueden ocasionarse a las partes de concederse o denegarse el recurso. Al analizar el aspecto de la naturaleza de los daños podría encontrarse que éstos son autoinfligidos. Una parte se autoinflige daños cuando, actuando con conoci-miento, se coloca voluntariamente en una posición que le ocasiona perjuicio irrazonable. Asoc. Res. Baldrich, Inc. v. J.P. de P.R., 118 D.P.R. 759, 772 (1987). Acorde con esto, hemos reconocido que la doctrina de la autoinflicción, como regla general, impide la concesión de una variación en ma-teria de zonificación cuando el promovente de una solicitud de esta índole adquiere una propiedad con conocimiento de las limitaciones impuestas sobre ésta. A.R.Pe. v. J.A.C.L., 124 D.P.R. 858, 865 (1989); Asoc. Res. Baldrich, Inc. v. J.P. de P.R., supra; Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, 334 (1985).
Por razón del origen del injunction en las Cortes de Equidad inglesas, el principio de equidad que gobierna su concesión o denegación exige que la parte promovente demuestre la ausencia dé un remedio adecuado en ley. Se estiman como remedios legales adecuados aquellos que pueden otorgarse en una acción por daños y perjuicios, en una criminal o cualquiera otra disponible. Con relación a este remedio en equidad, constituye por lo tanto un daño irreparable aquél que no puede ser adecuadamente satisfecho mediante la utilización de los remedios legales disponibles. El daño irreparable es aquél que no puede ser apreciado con certeza ni debidamente compensado por cualquier indemnización que pudiera recobrarse en un pleito en ley. Loíza Sugar Company v. Hernáiz y Albandoz, 32 D.P.R. 903 (1924); Alonso v. Madera et al., 32 D.P.R. 719 (1924), y Martínez v. P.R. Ry. Light & Power Co., 18 D.P.R. 725 (1912). Sólo en raras ocasiones el daño am-
*682biental puede ser adecuadamente compensado mediante la indemnización a obtenerse como resultado de una acción por daños y perjuicios. El carácter permanente de este tipo de daño lo hace generalmente irreparable. Amoco Production Co. v. Gambell, 480 U.S. 531, 545 (1987). Por tales motivos, el incumplir con la declaración de impacto am-biental que requiere el National Environmental Policy Act (N.E.P.A.) es de por sí considerado un daño irreparable. Puerto Rico Conservation Foundation v. Larson, 797 F. Supp. 1066, 1072 (D. P.R.1992).
La parte promovente de un injunction preliminar de-berá demostrar que de no concederse éste antes de adjudi-carse el caso en sus méritos, sufriría un daño irreparable. 11A Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Sec. 2948.1 (1995). Véase, además, Puerto Rico Conservation Foundation v. Larson, supra, pág. 1071. En Loiza Sugar Company v. Hernáiz y Albandoz, supra, pág. 906, expusimos:
‘La palabra “irreparable” ha adquirido en la ley sobre injunction una significación que tal vez no está en completa armonía con su etimología o su significado literal. Hay daños incapaces de ser reparados que una corte de equidad no considera como irreparables. Y por otra parte existen daños que pueden repa-rarse, que se considerarán, sin embargo, como irreparables si la persona que los causa o amenaza causarlos es insolvente o no puede responder por daños y perjuicios. Según se usa general-mente la palabra significa aquello que no puede repararse, res-tablecerse o recompensarse de modo adecuado con dinero, o cuando la compensación no puede estimarse con seguridad.’ 14 R.C.L. 346.
Una parte podría no satisfacer el criterio sobre la irreparabilidad del daño cuando éstos hayan sido autoinfligidos. Wright, Miller and Kane, supra. Véase, además, Fiba Leasing Co., Inc. v. Airdyne Industries, Inc., 826 F. Supp. 38, 39 (D. Mass. 1993).
Quien solicita un injunction preliminar debe también demostrar que tiene probabilidades de prevalecer en los méritos. Después de todo, no se le va a conceder este *683tipo de remedio extraordinario accesorio a una parte a quien claramente no le asiste la razón con relación a los méritos del recurso principal. Sin embargo, el hecho de que se expida un remedio de esta índole no significa que se esté adjudicando ni prejuzgando los méritos del recurso presentado. Mun. de Ponce v. Gobernador, 138 D.P.R. 431 (1995).
La razón de ser del cuarto criterio para otorgar el remedio surge del propósito fundamental del injunction preliminar. Este es, mantener el statu quo hasta que se celebre el juicio en sus méritos, para que así no se produzca una situación que convierta en académica la sentencia que finalmente se dicte, o se le ocasionen daños de mayor consideración al peticionario mientras perdura el litigio. Cobos Liccia v. DeJean Packing Co., Inc., supra, pág. 902; Sucn. Figueroa v. Hernández, 72 D.P.R. 508, 513 (1951). “El criterio en torno a la academicidad de la causa está estrechamente relacionado con el de la irreparabilidad de los daños o la existencia de un remedio adecuado en ley.” Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 790 (1994).
Como último criterio es fundamental considerar el impacto que pueda tener la concesión de un injunction preliminar en el interés público. No se puede relegar a un segundo plano dicho interés. Este es primordial y supera al interés individual de las partes. A.P.P.R. v. Tribunal Superior, supra. Siempre se debe “ponderar la naturaleza de los derechos individuales afectados frente al valor y utilidad social de la obra pública en cuestión”. Ortega Cabrera v. Tribunal Superior, 101 D.P.R. 612, 618 (1973). En síntesis, constituiría un error el obviar la consideración del perjuicio o beneficio que resultaría sobre el interés de la comunidad en general. García v. World Wide Entmt. Co., supra.(14)
Finalmente, debemos tener presente que el in*684junction es “un remedio dinámico sobre el cual los tribuna-les siempre conservan jurisdicción para dejarlo sin efecto o modificarlo a favor o en contra del que resulta obligado”. Noriega v. Gobernador, 122 D.P.R. 650, 688 (1988). Esta flexibilidad cumple con el propósito de que el injunction no se convierta en instrumento de injusticia, permitiéndole a los tribunales atender a cambios de relieve en la ley o en las circunstancias particulares de cada caso. A.P.P.R. v. Tribunal Superior, supra, pág. 909. Lo mismo ocurre con los remedios provisionales extraordinarios.
Con estos principios en mente, pasemos a evaluar la corrección de la actuación del Tribunal de Circuito al no conceder el remedio provisional y permitir que las obras de construcción continuasen a pesar de haberse expedido el auto de revisión.
V
Por disposición reglamentaria expresa, una vez expe-dido el auto, la aprobación de la consulta de ubicación por parte de la Junta quedó en suspenso y, por lo tanto, las obras de construcción del S.A.N. quedaron automática-mente paralizadas. En consecuencia, eran los allí recurri-dos los que interesaban el remedio provisional extraordi-nario y a quienes les correspondía demostrar que, a tenor con los criterios jurisprudencialmente desarrollados para la concesión de este tipo de remedio provisional extraordi-nario, procedía que se dictase una orden que permitiese la continuación de las obras de construcción hasta tanto dicho tribunal resolviese en los méritos el recurso de revisión que acababa de expedir.
En su resolución, el Tribunal de Circuito expresó que las allí recurridas, la Autoridad y la Junta, no le habían con-vencido de que debería emitirse una orden que permita la continuación de las obras de construcción del S.A.N. mien-tras resolvía el recurso de revisión en los méritos. El Tribunal de Circuito dejó entrever que la parte allí peticiona-ria, Misión Industrial, podría prevalecer al indicar que *685entendía como justificado no conceder el remedio provisional a las agencias allí recurridas ya que, aunque no con-taba con información precisa sobre los costos de cancela-ción del proyecto, la pérdida en la que incurriría el Pueblo de Puerto Rico si continuaba la construcción y luego hu-biese que detenerla o cancelarla sería mucho mayor que la que pudiese atribuirse a la suspensión temporera que la expedición del auto entrañaba.
De otra parte, tanto la Autoridad como la Junta entien-den que Misión Industrial tiene muy poca probabilidad de prevalecer en los méritos en cuanto a la revisión solicitada al Tribunal de Circuito sobre la aprobación de la consulta de ubicación. De los escritos presentados por las partes y sus argumentaciones durante la vista oral ante nos surge, con meridiana claridad, que la diferencia en la evaluación legal que conduce a resultados tan diametralmente opues-tos se debe a interpretaciones distintas sobre los requisitos de ley y la forma de implantar el complicado esquema gu-bernamental que hay que seguir para obtener la aproba-ción de proyectos de esta naturaleza. Estos proyectos tie-nen un gran potencial, tanto de afectar adversamente el medio ambiente y los recursos básicos de vital importancia como lo es el agua, como de beneficiar la calidad de vida del pueblo y resolver problemas de gran envergadura.
El esquema diseñado por la Legislatura requiere la intervención tanto de las agencias cuya función es viabilizar este tipo de proyecto como de las agencias cuya función es fiscalizadora. El propósito de las agencias viabilizadoras es facilitar que a la brevedad posible se lleve a cabo la obra pública de que se trate. De otra parte, el deber de las agencias fiscalizadoras es evitar que en la consecución de estos propósitos se vayan a afectar indebidamente la ecología, el medio ambiente o los recursos naturales cuya conservación resulta ser de vital importancia, causando daños que si se hubiesen tomado medidas adecuadas a tiempo se hubiesen podido evitar o por lo menos mitigar.
*686El análisis que hemos hecho de los escritos presentados y sus apéndices y de la argumentación oral nos ha llevado a concluir que existe una gran probabilidad de que las pe-ticionarias, la Autoridad y la Junta, no hayan cumplido con todo el trámite administrativo y que carezcan de algunos de los permisos que la ley les requiere que obtengan para llevar a cabo el proyecto del S.A.N. Es probable también que no se hayan hecho, de la forma requerida por la ley y los reglamentos, algunos de los estudios y las evaluaciones que constituyen requisitos indispensables para la realiza-ción de un proyecto de esta envergadura.
Tanto el Tribunal de Circuito en su resolución como las peticionarias hacen especial hincapié en los daños econó-micos que la total paralización de las obras de construcción les está causando. Un análisis de los flujogramas revisados que nos sometiera la Junta como parte del apéndice de su escrito en cumplimiento de orden refleja, con meridiana claridad, que tanto la Junta como la Autoridad estaban conscientes, desde la conceptualización inicial del proyecto, del riesgo que se corrían si comenzaban la construcción de las obras del S.A.N. antes de que finalizara el proceso de revisión judicial o de que se obtuviese alguna orden del Tribunal de Circuito que les permitiera comenzar a construir. Aun así, decidieron correrse ese riesgo. Franca-mente, ahora no pueden alegar que las consecuencias eco-nómicas de esa mala decisión es el daño a que se refieren los principios de equidad que rigen la concesión de los re-medios provisionales de la naturaleza del que solicitan.(15)
Nos preocupa la posición de las peticionarias con respecto a la finalidad de las determinaciones administrativas y la poca importancia y atención que parecen prestarle a la revisión judicial. En el flujograma se indica espe-*687tíficamente que el tiempo que tomaron los trámites en la Junta y la J.C.A. “no toman en consideración el proceso de Reconsideración y tribunales [sic] que tienen derecho cual-quier partes [sic] que no estén de acuerdo con sus decisiones”. La función revisora que ejercen los tribunales con relación a las actuaciones administrativas es de suma importancia. Es el mecanismo que tiene toda parte afec-tada para asegurarse de que las agencias administrativas cumplan con el mandato de ley y no se violen los derechos de los individuos. La decisión judicial es también la que le imparte certeza a las interpretaciones estatutarias, brin-dándole confiabilidad a las actuaciones administrativas.
En el caso de autos era enteramente previsible que las actuaciones gubernamentales fuesen cuestionadas. Los re-curridos presentaron sus objeciones a lo largo del proceso administrativo. Esto debió haber alertado a las diferentes agencias de gobierno que formaron parte de la conceptua-lización del proyecto que el fluj ograma debía ser revisado para incluir como parte del tiempo a computarse para el comienzo de las obras, el tiempo que tomaría la reconside-ración en el foro administrativo y la subsiguiente revisión judicial.
Sin embargo, a pesar de lo antes señalado, tenemos que tomar en consideración al evaluar la procedencia del reme-dio extraordinario que representa una orden que permite la continuación de las obras de construcción, el hecho de que Misión Industrial no ha podido demostrar que exista un daño ambiental o ecológico inminente que amerite sos-tener la drástica consecuencia de una total paralización de una obra de gobierno de gran envergadura. Después de todo, el S.A.N. persigue resolver el serio problema de la escasez de agua en el área norte de la isla y poder realizar una serie de proyectos encaminados a fortalecer la econo-mía, proveyendo empleos y fuentes de ingreso. De otra parte, según expresáramos anteriormente, hay que cobrar consciencia de que la determinación de si la construcción del S.A.N. es la mejor solución, si resolverá o no el pro-blema de la escasez de agua, o si el dinero que entraña este *688proyecto podría ser mejor utilizado, son consideraciones de política pública propias de las Ramas Ejecutiva y Legisla-tiva y no forman parte de los criterios que hemos tomado en cuenta al resolver los recursos.
A la luz de todo lo antes expuesto, se puede colegir que un adecuado balance de todos los intereses involucrados refleja que mejor se sirve a los fines de la justicia si permi-timos la continuación parcial de las obras de construcción del S.A.N., mientras el Tribunal de Circuito resuelve el recurso de revisión en los méritos. La paralización de las obras en las áreas vulnerables queda plenamente justifi-cada, ya que existe un “asomo” de irregularidad en el trá-mite seguido en la obtención de los permisos. La continua-ción parcial que se permitirá obedece a la naturaleza del proyecto, ya que los daños ambientales alegados por Mi-sión Industrial pueden ser evitados con una detención de las obras en las áreas consideradas ambientalmente sensitivas. Fortalece aún más esta determinación el hecho de que una orden que permita la continuación parcial de las obras, por su propia naturaleza dinámica, no tendría un efecto permanente ya que ésta no impide que cuales-quiera de las partes pueda, en cualquier momento en que cambiasen las circunstancias, solicitarle al Tribunal de Circuito que varíe las limitaciones impuestas. Esta flexibi-lidad resulta indispensable para poder manejar adecuada-mente un proyecto de la complejidad y magnitud del S.A.N. También avala esta posición pragmática el hecho de que el remedio le es aceptable a las peticionarias,(16) mien-tras provee a los recurridos alternativas para la protección de sus intereses.
Tomando todo lo anterior en consideración, con relación al caso de autos, la Autoridad podrá continuar la construc-ción del sistema de tuberías, pero suspendiendo sus obras en los lechos de los ríos, en las charcas y en los demás cuerpos de agua que se encuentren en la trayectoria. Los *689demás elementos del proyecto no podrán continuarse hasta que el Tribunal de Circuito resuelva el caso en los méritos y otra cosa disponga.
La política ambiental no es un obstáculo al progreso, ni mucho menos una molestia que se pueda soslayar. Es mía garantía para el futuro; es una visión a largo plazo de la calidad de vida que venimos obligados a garantizarle a las futuras generaciones. Los tribunales tenemos el deber de hacer cumplir las leyes y de asegurarnos de que en la con-secución del progreso no queden maltrechos otros valores que resultan ser de igual jerarquía e importancia.
En atención a todo lo antes expuesto, se expedirán los recursos consolidados y se dictará sentencia que confirme la Resolución del Tribunal de Circuito de Apelaciones de 28 de febrero de 1997, en cuanto a la expedición del recurso de revisión. Además se dictará una orden de remedio provisional para disponer que la Autoridad podrá continuar la construcción parcial de las obras del S.A.N. Esto es, podrá continuar instalando el sistema de tuberías, pero deberá suspender sus obras en los lechos de los ríos, las charcas y demás cuerpos de agua que se encuentren en la trayectoria. Los demás elementos del proyecto no podrán continuarse hasta que el Tribunal de Circuito resuelva el caso en los méritos y otra cosa disponga.

Con el propósito de aligerar los procedimientos, se acorta a cinco (5) días el término concedido a las partes para pre-sentar escritos adicionales ante el Tribunal de Circuito. Dicho tribunal tendrá un término de quince (15) días para resolver el recurso de revisión en los méritos, contado desde que éste quede finalmente sometido. Cualquier moción de reconsideración que se le presente, la resolverá dentro del término de cinco (5) días de haberse presentado.

El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. Los Jueces Asociados Señores Ne-grón García y Rebollo López emitieron unas opiniones con-currentes y disidentes. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente.
*690— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
La protección del medio ambiente y de nuestros recur-sos naturales exige la evaluación cautelosa de los procedi-mientos seguidos por las agencias administrativas en la aprobación de proyectos de la envergadura del que hoy te-nemos ante nuestra consideración. Exige de los tribunales, además, que se aseguren de que el Estado cumpla estric-tamente con las leyes y los reglamentos que se han promul-gado para asegurar la conservación más eficaz de los recur-sos naturales. En ocasiones, nuestra función revisora requiere que hagamos un cuidadoso balance entre el im-pacto ambiental generado por tales proyectos y las necesi-dades genuinas de los puertorriqueños. Ese es, una vez más, el dilema que tenemos ante nuestra consideración. Por estimar que los intereses en pugna en la controversia específica que tenemos ante nos no son irreconciliables en esta etapa procesal del caso y que la opinión del Tribunal refleja un adecuado balance entre éstos, estamos conformes.
HH
El 21 de junio de 1995 la Autoridad de Acueductos y Alcantarillados (en adelante la A.A.A.) presentó ante la Junta de Planificación de Puerto Rico (en adelante la Junta de Planificación) una solicitud de consulta de ubica-ción(1) para la eventual construcción del proyecto llamado *691Superacueducto de la Costa Norte (en adelante S.A.N.). El S.A.N. constituye un complejo proyecto promovido por la A.A.A. como respuesta al problema de abastos de agua que desde hace años ha padecido el área metropolitana. Su construcción, a un costo aproximado de trescientos cinco (305) millones de dólares, requiere, entre otras cosas, la excavación en los terrenos de ocho (8) municipios de la costa norte(2) para la instalación del sistema de tuberías que transportará el agua a diversos municipios del área, así como la construcción de una laguna de retención de agua en el pueblo de Arecibo.
Como parte del proceso de evaluación de la consulta de ubicación, la Junta de Planificación consultó a los Depar-tamentos de la Vivienda, de Recreación y Deportes, de Transportación y Obras Públicas y de Agricultura, así como al Instituto de Cultura Puertorriqueña, la Autoridad de Energía Eléctrica y la Junta de Calidad Ambiental. También celebró audiencias públicas los días 18, 19, 22 y 26 de diciembre de 1995. Concluido este proceso, la Junta de Planificación notificó la resolución en la que aprobó la consulta de ubicación el 18 de julio de 1996.(3)
*692Inconformes con esta decisión, Misión Industrial de Puerto Rico, Inc., varias entidades cívicas y varias perso-nas en su carácter individual (en adelante nos referiremos a todos ellos como Misión Industrial) presentaron solicitu-des de reconsideración los días 5 y 7 de agosto de 1996 ante la propia agencia. El 30 de agosto de 1996 la Junta de Planificación notificó su negativa a la reconsideración pre-sentada por dichos grupos.
En vista de esta decisión, Misión Industrial acudió el 27 de septiembre de 1996 al Tribunal de Circuito de Apelacio-nes para solicitar la revisión de la consulta de ubicación. En su escrito planteó cinco (5) errores, los que, en síntesis, cuestionan la legalidad de la acción de la Junta de Planifi-cación a la luz de las disposiciones de la Ley para la Con-servación, el Desarrollo y Uso de los Recursos de Agua de Puerto Rico, Ley Núm. 136 de 3 de junio de 1976 (12 L.P.R.A. see. 1501 et seq.) (en adelante Ley de Aguas) y la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.).(4)
Estando pendiente ante el Tribunal de Circuito de Ape-laciones la consideración de este recurso, Misión Industrial presentó una moción en auxilio de jurisdicción en la que solicitó a ese foro que paralizara la construcción del S.A.N. En dicha solicitud alegó que la A.A.A. había intensificado la construcción del proyecto "mediante la instalación de la tubería del mismo y el inicio de la construcción de una laguna de retención” en el pueblo de Arecibo. Caso Núm. *693CC-97-116, Apéndice de la Petición de certiorari, pág. 569. De igual forma expuso que la instalación acelerada de la tubería del S.A.N. “acontece sin autorización alguna del Departamento de Recursos Naturales y Ambientales ... en abierta violación a la Ley Para la Conservación, el Desa-rrollo y Uso de los Recursos de Aguas de Puerto Rico,... y el Reglamento para el Aprovechamiento, Uso, Conservación y Administración de las Aguas de Puerto Rico”. (Énfasis en el original.) Id., pág. 570. Además, alegó que “las obras de construcción del S.A.N. se llevan a cabo en forma ilegal, no sólo porque se fundamentan en una decisión de la Junta recurrida que es ilegal, sino porque se llevan a cabo sin que hayan sido previámente autorizadas por el [Departamento de Recursos Naturales]”. íd., pág. 571. Añadió también que
[l]a autorización que sí otorgó ... [el] Departamento [de Re-cursos Naturales] en cuanto [a] la “toma de agua”, no incluye el extenso sistema de tubería de unas 50 millas que se extendería desde Arecibo hasta las cercanías del Area Metropolitana y, además, dicha autorización tampoco incluyó la evaluación de los factores que, con respecto a una franquicia, exige la Ley de Aguas. (Escolios omitidos.) Caso Núm. CC-97-116, Apéndice de la Petición de certiorari, pág. 571.
Para evaluar la solicitud de la paralización de la cons-trucción del S.A.N., el Tribunal de Circuito de Apelaciones realizó una vista oral el 22 de enero de 1997. Posterior-mente, Misión Industrial presentó un escrito de réplica a la oposición a la expedición del auto de revisión que la A.A.A. había sometido. En éste reafirmó su posición de que la decisión de la Junta de Planificación era ilegal. (5)
*694Oportunamente, el Tribunal de Circuito de Apelaciones accedió a expedir el auto de revisión mediante Resolución de 28 de febrero de 1997. Ajuicio de dicho foro, para adju-dicar los méritos de los planteamientos de las partes era necesario “examinar con detenimiento el proceso seguido por la Autoridad para obtener la aprobación de las agen-cias pertinentes”. Resolución del Tribunal de Circuito de Apelaciones, pág. 13. Además, catalogó ese proceso como un proceso fragmentado que
... ha permitido ... que se dispense a la Autoridad de la apro-bación de planos de construcción y adquisiciones de terrenos, así como de los permisos de remoción y extracción de corteza terrestre, para las diferentes etapas de la construcción. El re-sultado es que se ha comenzado a construir el Superacueducto, sin que se haya aprobado el proyecto en su totalidad, excepto como un “concepto”, que según expuso la propia Junta en la vista oral, es el único alcance de la consulta de ubicación. Re-solución del Tribunal de Circuito de Apelaciones, pág. 14.
A tenor del Reglamento del Tribunal de Circuito de Ape-laciones, esta expedición tuvo el efecto de detener automá-ticamente la construcción del S.A.N. Véase Regla 61(B) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A. No obstante, al así obrar, y con plena conciencia de las implicaciones que tendría la paralización de la construcción del proyecto como consecuencia de la expedición del auto de revisión, el foro apelativo fijó un itinerario que viabilizara la solución rápida del recurso que estaba ante su consideración.(6)
De la determinación de expedir el auto y la consiguiente paralización de la construcción del S.A.N., la A.A.A. y la Junta de Planificación acudieron por separado el 7 de marzo de 1996 ante este Tribunal mediante recursos de certiorari, los cuales vinieron acompañados de las corres-*695pondientes mociones en solicitud de auxilio de jurisdicción. Mediante Resolución de 10 de marzo de 1997 consolidamos ambos recursos. Además, requerimos a las partes que ex-presaran sus respectivas posiciones por escrito y que com-parecieran ante este Tribunal el viernes 14 de marzo de 1997 para una vista oral.
La vista oral fue celebrada de conformidad con nuestra orden. En ella las partes tuvieron amplia oportunidad de expresar sus respectivas posiciones sobre la determinación del Tribunal de Circuito de Apelaciones. Luego de ponderar lo argumentado por las partes, así como el contenido de los alegatos de las partes, una mayoría de este Tribunal ha decidido confirmar al Tribunal de Circuito de Apelaciones en cuanto estimó apropiado expedir el auto de revisión y, además, emitir un remedio provisional extraordinario con el objetivo de permitir parcialmente la continuación de la construcción del S.A.N., a su vez que se mantiene en vigor la paralización de ellas en aquellas áreas particularmente sensitivas, según las identificó Misión Industrial. Coincidi-mos en que este curso de acción es adecuado en esta etapa procesal del caso.
hH I — I
Antes de entrar propiamente en la discusión del señala-miento de error planteado por las recurrentes, es preciso advertir que nuestra función revisora se limita a evaluar la corrección de la resolución de naturaleza interlocutoria que emitió el Tribunal de Circuito de Apelaciones. Nada de lo expresado en la opinión del Tribunal, o en esta opinión de conformidad, prejuzga los méritos de la revisión adminis-trativa instada por Misión Industrial, asunto que aún resta por ser evaluado por el foro apelativo. Aclarado lo anterior, examinemos la controversia específica que tene-mos anté nos.
Como es sabido, una parte agraviada por una determi-nación de una agencia administrativa, en procesos de na-turaleza adjudicativa, puede acudir a los tribunales para *696solicitar la revisión de la corrección de esa determinación. La Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico así lo dispone expresamente. Véase la Sec. 4.1 de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2171). De conformidad con ese derecho que nuestro ordenamiento, le confiere a la ciudadanía, Misión Industrial acudió ante el Tribunal de Circuito de Apelaciones para revisar la resolución de la Junta de Planificación, mediante la cual aprobó la consulta de ubicación del S.A.N.
Adquirida la jurisdicción sobre el recurso, dicho foro apelativo inició el trámite para su adecuado perfecciona-miento y eventual adjudicación de la controversia. En ese proceso, el Tribunal de Circuito de Apelaciones posee una amplia discreción para tramitar el recurso de forma rá-pida, económica y eficiente en atención al objetivo básico de hacer cumplida justicia. Véase Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Las múltiples situaciones que surgen en ese proceso requieren del foro apelativo reme-dios rápidos y creativos.
La determinación de expedir un auto o una orden de mostrar causa es una prerrogativa judicial que, si bien debe estar enmarcada dentro de los parámetros reglamen-tarios pertinentes, en todo caso, es un ejercicio discrecional del foro al que se acude. Esa discreción, sin embargo, no es absoluta. Debe ser ejercida de forma razonable en atención a las normas reglamentarias pertinentes y al postulado bá-sico de hacer justicia.
De ordinario, al expedir un auto el Tribunal de Circuito de Apelaciones no está obligado a explicar o fundamentar su decisión. Esta es una acción judicial que guarda una presunción de validez y corrección que, como regla general, no debe ser revisada por este Tribunal. De lo contrario, cada vez que el Tribunal de Circuito de Apelaciones expide un auto de certiorari, la parte perjudicada por la decisión recurriría ante esta Curia. Esto aumentaría los recursos ante nuestra consideración y atrasaría de forma considera*697ble la adjudicación de las controversias por parte del Tribunal de Circuito de Apelaciones.
En este extremo, coincidimos plenamente con la opinión del Tribunal cuando afirma que la facultad del Tribunal de Circuito de Apelaciones de expedir un auto de revisión para revisar una determinación administrativa debe ser ejercida tomando en consideración “la importante función revisora que tiene el Tribunal de Circuito dentro del es-quema gubernamental que entrelaza las Ramas Judicial y Ejecutiva...”. Opinión mayoritaria, pág. 671. Igualmente nos hacemos eco de lo expresado en la opinión del Tribunal en términos de que al evaluar y corregir los errores come-tidos por tribunales inferiores así como por las agencias administrativas, dicho foro, “juega un papel importante en la aplicación de la doctrina de los cuerpos legales y regla-mentarios, según interpretados por el Tribunal Supremo”, íd., págs. 671-672.
En este contexto, la Regla 66 del Reglamento del Tribunal de Circuito de Apelaciones de 1ro de mayo de 1996 (4 L.RR.A. Ap. XXII-A), señala varios criterios que deben ser considerados al evaluar si se expide o no un auto de revi-sión:
(A) Si la regla o el reglamento, de su faz, incumplen las dis-posiciones de ley, o si se impugna el procedimiento seguido al adoptar dicha regla o reglamento.
(B) Si el remedio y la disposición de la orden, resolución o decisión recurrida, a diferencia de sus fundamentos, son con-trarios a derecho, o producto de una actuación arbitraria, ilegal o irrazonable.
(C) Si la decisión recurrida no está apoyada por evidencia sustancial.
(D) Si la expedición del auto o de la orden de mostrar causa evita el fracaso de la justicia.
Esta enumeración no es taxativa. Constituye mera-mente una guía para que el Tribunal de Circuito de Apela-ciones evalúe la procedencia de la expedición del auto.
Por otro lado, a tenor de la Regla 61(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, la expedi-ción de un auto, como el que nos ocupa, tiene como conse-*698cuencia inmediata la suspensión de los efectos de la regla, resolución u orden recurrida. Debido a que la mera expe-dición del auto tiene dicho efecto, se necesita una orden del Tribunal de Circuito de Apelaciones para evitar tal suspen-sión o paralización automática.
Esta orden, la cual suspende el efecto inmediato de pa-ralizar la resolución recurrida, a su vez, tiene un efecto similar al que tiene la expedición de un interdicto prelimi-nar por un tribunal. En todo caso constituye un remedio provisional extraordinario, cuya procedencia debe ser de-mostrada por la parte que lo solicita, en este caso la Junta de Planificación y la A.A.A. Véase Regla 10(B) de Eviden-cia, 32 L.P.R.A. Ap. IV. De este modo, los requisitos que la jurisprudencia ha establecido para la determinación de si se expide o no un interdicto preliminar sirven para comple-mentar el análisis del foro apelativo cuando una de las partes le solicita que deje sin efecto la paralización auto-mática provista por el ordenamiento. Por ello, al hacer esta evaluación un tribunal puede examinar: (1) el grado de amenaza de daño irreparable al promovente de no dejar sin efecto la paralización; (2) el balance comparativo entre dicho daño y el que se le causará a la otra parte de dejar sin efecto la paralización; (3) la probabilidad de que el actor prevalezca en los méritos, y (4) el posible impacto sobre el interés público. P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975). Véanse, además: Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994); Systema de P.R., Inc. v. Interface Int’l, 123 D.P.R. 379 (1989); A.P.P.R. v. Tribunal Superior, 103 D.P.R . 903 (1975).
Un análisis de estos criterios advierte que lo que en úl-tima instancia pretende la orden, que deja sin efecto la paralización automática, es evitar daños irreparables que puedan frustrar los fines de la justicia. No obstante, en todo caso, la expedición de esta orden descansa en la sana discreción del tribunal apelativo y tal determinación no debe ser revocada en apelación a menos que se demuestre que dicho foro abusó de su facultad. Cf. Delgado v. Cruz, 27 D.P.R. 877 (1919).
*699HH HH 1 — I
En el caso de autos, el Tribunal de Circuito de Apelacio-nes estimó que la A.A.A. y la Junta de Planificación no lo convencieron de que debía alterar el curso ordinario de la expedición del auto de revisión administrativa y suspender los efectos de la decisión recurrida. Por ello, y por “la pér-dida en la que incurriría el Pueblo de Puerto Rico si conti-núa la construcción del S.A.N. y hubiese que detener o can-celar posteriormente el proyecto”, dicho foro expidió el auto. Resolución del Tribunal de Circuito de Apelaciones, pág. 20.
Ante nos, la A. A. A. y la Junta de Planificación resaltan el alto costo que la paralización de la construcción repre-senta para el erario como fundamento para revocar la pa-ralización de la construcción.(7) Señalan, además, que la consulta de ubicación recurrida es enteramente válida, ya que se obtuvieron todos los permisos requeridos o las exen-ciones pertinentes, a excepción de la franquicia de la toma de agua; la cual, expresan que no puede ser obtenida sino hasta que finalice la construcción y se presente ante el De-partamento de Recursos Naturales el correspondiente in-forme de finalización de las obras.
Un análisis de la resolución del Tribunal de Circuito de Apelaciones advierte que la expedición del auto de revisión se basó en dos (2) fundamentos: (a) la complejidad de los procesos de obtención de los permisos correspondientes en virtud del método fast track seguido, el cual, entiende, amerita un mayor análisis para la correcta solución del recurso, y (b) que en la eventualidad de que sea decretada la ilegalidad de la aprobación de la consulta de ubicación, ya el Estado habrá invertido una cuantiosa suma de dinero que sería considerablemente mayor a las pérdidas que re-presentaría la paralización inmediata de la obra. Además, por la rapidez con que se está construyendo el proyecto y la *700inversión millonaria de fondos públicos que ésta conlleva, la paralización de la obra evitaría que el recurso se torne académico.
Sobre el primer aspecto, el Tribunal de Circuito de Ape-laciones expresa que la A.A.A. inició la construcción del S.A.N. antes de que el Departamento de Recursos Natura-les tuviera “la oportunidad de expresarse en cuanto a la factibilidad de la extracción de agua propuesta”. Resolu-ción del Tribunal de Circuito de Apelaciones, pág. 14. En efecto, mediante este proceso fragmentado se dispensó
...a la Autoridad de la aprobación de planos de construcción y de adquisiciones de terrenos, así como de los permisos de remo-ción y extracción de corteza terrestre, para las diferentes eta-pas de la construcción. El resultado es que se ha comenzado a construir el Superacueducto, sin que se haya aprobado el pro-yecto en su totalidad. Resolución del Tribunal de Ciruito de Apelaciones, pág. 14.
Además, como bien señala el foro apelativo:
...[Ajunque la Junta describe la consulta de ubicación como la fase conceptual del proyecto y argumenta que es sólo en la fase operacional o de construcción que se requerirán los diferentes permisos de construcción, incluyendo el de toma de agua y la franquicia de uso o aprovechamiento del recurso, la realidad es que a la fecha en que la Autoridad presenta ante el [Departamento de Recursos Naturales] la solicitud de franqui-cia y la solicitud de permiso de construcción de toma de agua, la fase de construcción del proyecto alcanzaba aproximadamente un siete por ciento (7%) o diecinueve (19) millones de dólares de erogación. (Escolio omitido y énfasis suplido.) Resolución del Tribunal de Circuito de Apelacions, págs. 14-15.
Para examinar la corrección de la interpretación del Tribunal de Circuito de Apelaciones, revisemos los deberes de la Junta de Planificación según están plasmados en su ley orgánica.
A. La Ley Orgánica de la Junta de Planificación de Puerto Rico, Ley Núm. 75 de 24 de junio de 1975, según enmendada, 23 L.P.R.A. see. 62 et seq., y la Sec. 7.01 del Reglamento para Procedimientos Adjudicativos de la Junta de Planificación (revisado) Núm. 5244 de 21 de *701marzo de 1995, Oficina del Gobernador, imponen a este organismo la obligación de cumplir con diversos estatutos y reglamentos que complementan su función evaluativa de las diversas consultas de ubicación que le son presentadas. Al respecto, debe considerar, entre otras cosas, el Plan de Desarrollo Integral, los Planes de Usos de Terreno, la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, los Mapas de Zonificación y los Planes Regionales adoptados por la Junta de Planificación. Asi-mismo, la Junta de Planificación debe evaluar la infraes-tructura física y social así como la situación ambiental en el área afectada por la consulta de ubicación.
La Junta de Planificación, como organismo especiali-zado en la planificación urbana y el desarrollo del país, debe cumplir con la política pública ambiental, así como con aquellas leyes que protegen los recursos naturales del país. De este modo, las disposiciones de la Ley de Aguas complementan el análisis que debe hacer la Junta de Pla-nificación, particularmente en un caso como el de autos en donde el proyecto propuesto compromete el uso de grandes cantidades del recurso agua.
La Junta de Planificación y la A. A. A. argumentan que el Tribunal de Circuito de Apelaciones erró al estimar que era necesario que el Departamento de Recursos Naturales pa-sara juicio sobre la solicitud de franquicia de agua antes de que la Junta de Planificación evaluara la consulta de ubicación. Aducen que el Reglamento para el Aprovecha-miento, Uso, Conservación y Administración de las Aguas de Puerto Rico de 28 de enero de 1993, Departamento de Recursos Naturales, establece un procedimiento específico para obtener tal franquicia, según el cual, ésta sólo puede ser obtenida cuando finalice la construcción del S.A.N.
No albergamos duda de que el reglamento aludido, en efecto, condiciona la concesión de la franquicia de agua a la presentación de un informe de terminación de la obra en cuestión. Sin embargo, la resolución del foro de apelaciones no está amparada en una interpretación errónea de este trámite. Su posición se fundamenta en el aparente choque *702de varias disposiciones legales que, a la luz del trámite tipo fast track seguido por la A.A.A., aparentan estar en conflicto. De este modo, el foro apelativo resalta que la aprobación de la consulta de ubicación, por parte de la Junta de Planificación, de un proyecto de la naturaleza y complejidad del S.A.N., cuya razón de ser es exclusiva-mente el uso del recurso agua, no contó con una rigurosa evaluación de la disponibilidad de ese recurso por parte de la agencia especializada, en este caso, el Departamento de Recursos Naturales.
A la luz de estos señalamientos, evaluemos el trámite seguido en la obtención de los permisos requeridos para la construcción del S.A.N.
B. De entrada, coincidimos con el Tribunal de Circuito de Apelaciones en que el proceso acelerado y fragmentado de autorización que se ha seguido en este caso debe ser examinado con mucho cuidado por los tribunales. Se trata de un proyecto de considerable envergadura que requerirá trabajos de construcción en al menos ocho (8) municipios del área norte del país y que, además, compromete el uso de grandes cantidades de agua.
Al evaluar el trámite seguido por la A.A.A. en la elabo-ración de este proyecto hemos examinado los flujogramas que ha provisto la Junta de Planificación en los escritos que ha sometido ante nos. En éstos, la A.A.A. detalla el itinerario inicialmente considerado para el proceso de de-sarrollo y obtención de permisos gubernamentales en rela-ción con el S.A.N. En el primero de éstos se establecía el 6 de septiembre de 1995 como la fecha cuando estaría prepa-rada la declaración final de impacto ambiental. Para el 12 de agosto de 1995 se visualizaba la finalización del proceso ante la Junta de Planificación relativo a la consulta de ubicación. Para el 19 de diciembre de 1995, por su parte, se consideraba que se obtendría el permiso de construcción de la toma de agua por parte del Departamento de Recursos Naturales. Finalmente, la A.A.A. señala en dicho flujo-grama que para el 2 de enero de 1996 iniciaría el proceso de diseño y construcción del proyecto del S.A.N., el cual *703estaría precedido por el proceso de negociación con el con-tratista que comenzaría en septiembre de 1995 y finaliza-ría en diciembre de 1995. Como puede apreciarse, la A. A. A. disponía que los permisos requeridos serían obtenidos antes de todo el proceso de diseño y construcción del proyecto.
Contrario a lo previsto, el contrato de construcción del S.A.N. con el consorcio Thames-Dick Superaqueduct Partners, Inc. fue formalizado el 31 de enero de 1996. En esa fecha aún no se había aprobado la consulta de ubicación por parte de la Junta de Planificación, no existía una de-claración final de impacto ambiental, no se había tan si-quiera presentado la solicitud de permiso de construcción de la toma de agua ante el Departamento de Recursos Na-turales, por lo que no se tenía el permiso de construcción correspondiente, y tampoco se había solicitado la franqui-cia de agua.
Por otro lado, según surge de los autos del caso, la Con-sulta de Ubicación fue aprobada por la Junta de Planifica-ción antes de que el Departamento de Recursos Naturales concediera el Permiso de Construcción de la Toma de Agua. En este sentido, la resolución recurrida fue notificada el 18 de julio de 1996, mientras que el Permiso de Construcción de la Toma de Agua fue otorgado el 18 de septiembre del mismo año, dos (2) meses después de la notificación de la resolución recurrida. De igual modo, salió a relucir durante la vista oral realizada en este Tribunal que la A. A. A. inició la construcción del S.A.N. el 6 de septiembre de 1996, esto es, antes de obtener el Permiso de Construcción de la Toma de Agua por parte del Departamento de Recursos Natura-les y mientras se estaba impugnando en lo tribunales la consulta de ubicación.
Es sorprendente, además, que en la resolución en la cual se aprueba la consulta de ubicación, la Junta de Pla-nificación ni siquiera le impuso a la A.A.A. la condición específica de obtener del Departamento de Recursos Natu-rales la franquicia de agua y el permiso de construcción requerido por la Ley de Aguas. De ordinario, la consulta de ubicación está condicionada a que se obtengan unos permi-*704sos descritos en la propia resolución. En este caso, la Junta de Planificación no detalló los permisos requeridos y mera-mente ordenó que se cumpliera con la reglamentación aplicable.
En cuanto a las agencias consultadas, nos llama la aten-ción que tampoco se menciona al Departamento de Recur-sos Naturales. De hecho, de la resolución recurrida se des-prende que se consultó al Instituto de Cultura Puertorriqueña y al Departamento de Recreación y Depor-tes, pero no a la agencia con la responsabilidad de planifi-car y controlar el uso de los cuerpos de agua en Puerto Rico.
Por otro lado, tanto de la vista oral celebrada por este Tribunal como de los autos se desprende que no existe evi-dencia de que el Departamento de Recursos Naturales cumpliera con su obligación de evaluar cuidadosamente el permiso de construcción y de franquicia solicitado por la A.A.A. La Ley de Aguas ordena que en los casos de solici-tudes que impliquen un caudal de agua en exceso de un límite previamente fijado, el Secretario de Recursos Natu-rales no podrá emitir un permiso “sin antes haber preci-sado el impacto que el aprovechamiento propuesto tendría sobre los existentes”. 12 L.P.R.A. sec. 1509(c).
Además, el citado Art. 9 de dicha ley requiere que en la evaluación del interés público adscrito a un uso o aprove-chamiento, el Secretario tome en consideración su impacto sobre otros recursos naturales y “sobre la integridad de los sistemas naturales y, en general, sobre el ecosistema”. 12 L.P.R.A. see. 1509. En las vistas orales, ni los representan-tes de la A.A.A. ni el Procurador General pudieron demos-trar que durante el trámite seguido en la consideración de los permisos de franquicia y de agua se hubiese cumplido estrictamente con estos requisitos estatutarios. De hecho, los permisos obtenidos del Departamento de Recursos Na-turales en la actualidad están siendo impugnados en el foro administrativo y estos todavía no son finales.(8)
*705Asimismo, de la vista oral también se desprende que el trámite fast track seguido en el desarrollo y la construcción del proyecto aquí impugnado no está amparado en ley, re-glamento u orden ejecutiva alguna. La parte peticionaria nos incorpora como apéndice de su escrito la Orden Ejecu-tiva Núm. OE-1992-10 de 24 de febrero de 1992 promul-gada por el entonces Gobernador Rafael Hernández Colón; la cual, en efecto, refrenda el rápido trámite de proyectos de construcción, a la vez que crea una oficina para la expe-ditación de proyectos de construcción. Sin embargo, la vi-gencia de esa orden ejecutiva expiró el 2 de enero de 1993. Ni el Procurador General ni la representación de la A.A.A. pudieron demostrar en la vista oral que existiera una or-den ejecutiva que sustituyera la anterior y que permitiera el proceso de aprobación de permisos que se utilizó en este caso. De este modo, no existe disposición jurídica alguna vigente en la que pueda ampararse el trámite seguido en el desarrollo y la construcción del S.A.N.
De igual modo, Misión Industrial señala varias omisio-nes contenidas en la resolución de la Junta de Planifi-cación. En específico, aduce que los terrenos en donde será ubicada la laguna de retención son de alto valor agrícola, por lo que su construcción allí podría ser contraria a la See. 9.01 del Plan de Usos de Terrenos. Sobre este extremo, además, Misión Industrial indica que en la Resolución de la Junta de Planificación no se formuló determinación de hecho alguno en términos de que no existe alternativa al uso de los terrenos identificados para la construcción de la laguna de retención.
Todo lo anterior claramente arroja dudas legítimas so-bre la validez de la consulta de ubicación. Por ende, el Tribunal de Circuito de Apelaciones actuó con corrección al expedir el auto de revisión administrativa. Considerando *706que desde 1966 se ha eximido a la A.A.A. de presentar planos de construcción de los proyectos de acueductos ru-rales (véase la Resolución Núm. JPE-14 emitida por la Ad-ministración de Reglamentos y Permisos (A.R.Pe.) el 28 de octubre de 1966), y que la consulta de ubicación constituyó el único instrumento efectivo que tiene la Junta de Plani-ficación para asegurar que se cumpla con las leyes ambien-tales y de zonificación vigentes, el Tribunal de Circuito de Apelaciones entendió que el recurso presentado por Misión Industrial cumplía con los criterios de la Regla 66 del Re-glamento del Tribunal de Circuito de Apelaciones, supra, para expedir el auto de revisión. Por estimar que el recurso estuvo bien expedido, coincido con la opinión del Tribunal que confirma este aspecto de la decisión recurrida. Variar esta determinación implicaría claudicar la función revisora de los tribunales ante elementos ajenos al quehacer judicial.
Por otro lado, el mero hecho de que la A.A.A. haya deci-dido continuar con la construcción del proyecto no puede servir como fundamento para que el foro de apelaciones actuara de otro modo. En los flujogramas sometidos ante nuestra consideración, la A.A.A. advierte, además, que los términos considerados no tomaban en consideración el pe-ríodo de reconsideración y de revisión judicial al cual pu-dieran estar sujetas las resoluciones emitidas por las diversas agencias administrativas en cuanto al proyecto. Esta aclaración a todas luces revela que tanto la Junta de Planificación como la A.A.A. tenían plena consciencia de que sus determinaciones podrían ser objeto de impugna-ción, lo que le restaba finalidad y firmeza a éstas. Más aún, estaban plenamente conscientes de que cualquier determi-nación judicial que les fuera adversa tendría serias impli-caciones económicas que evidentemente debieron haber previsto al momento de iniciar las obras de construcción. En este caso, la A.A.A. bien pudo postergar el inicio de la construcción del S.A.N. hasta la dilucidación de la impug-nación instada. No lo hizo. En cambio, decidió asumir ese riesgo. En este sentido, el daño que pudo haber sufrido por *707la determinación del Tribunal de Circuito de Apelaciones es autoinfligido.
Cabe destacar que una vez se expidió el auto de revi-sión, la implantación de la consulta de ubicación quedó en suspenso. En esas circunstancias, dicha consulta no tiene la finalidad y firmeza necesarias para permitir la continua-ción de la obra. Ahora bien, la A.A.A. aduce que la parali-zación de la construcción del S.A.N. le produce cuantiosas pérdidas.
No parece haber duda de que la paralización del S.A.N. tiene un efecto inmediato sobre las arcas de la A.A.A. Como resultado de esta paralización, cada día que pasa la A.A. A. pierde una cuantiosa cantidad de dinero. Esta pérdida tiene un impacto inmediato sobre el costo de la construc-ción del S.A.N. y, eventualmente, sobre sus proyecciones y perspectivas de crecimiento futuro. Este es un daño palpable.
Frente a este daño económico que sufre la A.A.A., se encuentra el daño ambiental que Misión Industrial alega que ocasionará la continuación de las obras. Al respecto, la representación de Misión Industrial expresó, durante la vista oral realizada en este Tribunal, que los daños am-bientales inmediatos que ocasionaría la continuación de la construcción del S.A.N. serían producto fundamental-mente de la remoción de tierras en el área que en la even-tualidad sería la laguna de retención y de las excavaciones que se harían en áreas cercanas a ríos y quebradas. Asi-mismo, ante preguntas de este Tribunal, Misión Industrial afirmó que estima que no existe alternativa alguna a la paralización decretada que pueda atender de forma ade-cuada las preocupaciones expresadas por ambas partes. Discrepamos.
Una evaluación de la naturaleza del proyecto revela que estos dos (2) intereses, aparentemente en pugna, no son del todo excluyentes, al menos en esta etapa procesal del caso. La estructura del S.A.N. permite que, en este mo-mento, se continúe parcialmente con su construcción al mismo tiempo que se minimizan los efectos ambientales *708inmediatos identificados por Misión Industrial como resul-tantes de la continuación de las obras. En este sentido, estamos conformes con la opinión del Tribunal que man-tiene en vigor la paralización de las obras en las áreas ambientalmente sensitivas. De este modo, la A.A.A. podrá continuar sólo con la instalación del sistema de tuberías del proyecto en aquellas áreas que no sean ambiental-mente vulnerables, pero mantendrá suspendidos los traba-jos de construcción en aquellos lugares cercanos a cuerpos de agua. Esta alternativa es en su totalidad consecuente con los intereses que el Tribunal de Circuito de Apelaciones pretendió proteger al expedir el auto de revisión sin expre-samente suspender sus efectos sobre la resolución recurrida.
IV
Por último, debemos destacar que nuestra posición no está amparada en una evaluación sobre la necesidad o con-veniencia del proyecto propuesto por la A.A.A. Esa evalua-ción le corresponde hacerla a las agencias pertinentes. Nuestra determinación está amparada exclusivamente en los principios jurídicos de nuestro ordenamiento ambien-tal, los cuales tienen trascendencia constitucional por estar plasmados en nuestra Ley Suprema al ésta disponer que “[s]erá política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales, así como el mayor desarrollo y aprovechamiento de los mismos para el beneficio general de la comunidad”. Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 379.
Hoy actuamos de forma consecuente con ese postulado, a la vez que reafirmamos nuestras recientes expresiones en ocasión de la consideración de un caso de similar tras-cendencia al de autos, cuando señalamos que: “[tjenemos que tener siempre presente que el desarrollo económico de este país esta subordinado al uso eficiente de los recursos limitados que posee y que las decisiones que hoy tomamos sobre el uso que le daremos a esos recursos limitados deter-*709minarán nuestras posibilidades futuras de desarrollo eco-nómico y la calidad del ambiente en los años venideros (Énfasis suplido.) García Oyola v. J.C.A., 142 D.P.R. 532, 554, opinión disidente. Véanse: Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995); Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992).
Unas últimas notas son pertinentes aquí. Reciente-mente un conocido científico-ecólogo puertorriqueño pre-guntó públicamente:
¿Qué está en juego entonces cuando pedimos más infraes-tructura y más carreteras? [...] ¿Qué valores naturales se ponen en juego cuando tratamos de maximizar la infraestructura sólo para beneficio económico? La contestación es sencilla: tendre-mos menos tierra para almacenar agua, para la flora y la fauna, para la recreación, para los espacios abiertos o para amortiguar catástrofes naturales, en fin, para vivir. Además, tendremos más necesidades de importaciones y de manteni-miento a la infraestructura y seremos más vulnerables a sor-presas como las inundaciones o sequías en las zonas urbanas y al colapso de infraestructura, como ocurrió en Río Piedras. [...]
A Puerto Rico sólo le queda el 5 por ciento de su terreno, unas escasas 110,000 cuerdas en áreas naturales críticas. El tamaño promedio de las reservas naturales de Puerto Rico es de 60 cuerdas (el equivalente al tamaño de un gran centro comercial). ¿Hacia dónde nos dirigimos con este estilo de crecimiento? ¿Qué visión del futuro tenemos para este país? Sobre estos asuntos es que tenemos que dialogar pues las consecuencias de seguir la dirección que llevamos atentan contra la vida misma. A.E. Lugo, ¿Hacia dónde vamos?, Diálogo de marzo de 1997, pág. 13.
Estas preguntas imponen a los tribunales la obligación ineludible de evaluar con cautela el trámite seguido por las agencias administrativas en el desarrollo y en la construc-ción de proyectos de la envergadura del S.A.N., para deter-minar si el Gobierno ha cumplido de forma estricta con el trámite reglamentario prescrito por nuestro ordenamiento y con las leyes ambientales aplicables.
Impulsar soluciones rápidas no es necesariamente im-pulsar soluciones eficaces. Examinar con cautela el proceso seguido en el desarrollo y en la construcción de proyectos como éste no entorpece el desarrollo económico del país. Por el contrario, responde al deber de velar por el adecuado *710uso y aprovechamiento de nuestros recursos naturales, se-gún lo exige nuestro ordenamiento jurídico, y al interés de evitar que el uso inapropiado de estos recursos estanque nuestro desarrollo presente y futuro. Por ello, estimamos adecuado y sensato el balance que este Tribunal ha reali-zado entre los intereses en pugna.
— O —

 El Caso Núm. CC-97-114, presentado por el Hon. Carlos Lugo Fiol, Procura-dor General de Puerto Rico, en representación de la Junta de Planificación de Puerto Rico (en adelante la Junta), fue consolidado con el Caso Núm. CC-97-116, presentado por la Autoridad de Acueductos y Alcantarillados mediante resolución que emitiéra-mos el 10 de marzo de 1997.


 Consulta Núm. 95-06-0682-JGE.


 Esta disposición de ley establece el requisito relativo a la presentación de una declaración que discuta el impacto ambiental que se espera tendrá el proyecto propuesto y las medidas que se tomarán para mitigar dicho impacto. Toda acción gubernamental que pueda afectar significativamente la calidad ambiental requiere la preparación de una declaración de impacto ambiental (en adelante D.I.A.). See. 5.2.1. del Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental, pág. 16.


 Véase Solicitud urgente de intervención de Thames-Dick Superaqueduct Partners, Inc. de 12 de marzo de 1997.


 En la parte final de la referida resolución se consignó específicamente que se daba por cumplido el trámite de consulta pública requerido por la Ley sobre Política Pública Ambiental. Sin embargo, se le requirió a la agencia proponente que conside-rara los comentarios de la ciudadanía, los incorporara mediante addendum, a la declaración de impacto ambiental-final y los sometiera a la Junta de Calidad Am-biental (en adelante la J.C.A.) de conformidad con el reglamento aplicable. Véase la Resolución de la Junta de Calidad Ambiental de 20 de mayo de 1996, Apéndice Caso Núm. CC-97-116, págs. 345-369.


 En su Solicitud de intervención de 12 de marzo de 1997, Thames-Dick Supe-raqueduct Partners, Inc. nos informó que dicha firma había presentado las corres-pondientes solicitudes de permiso de construcción de toma de agua y de franquicia al Departamento de Recursos Naturales (en adelante D.R.Na).


 “ARPE:
“Exención de la presentación de planos de construcción y segregación de proyec-tos a tenor con la Resolución JTP-14 y sus posteriores extensiones, notificada origi-nalmente el 3 de julio de 1995; permisos para demolición de edificios otorgados el 25 y 31 de octubre.
“DRNA:
“Exención del permiso de extracción de corteza terrestre otorgada el 26 de julio de 1996; permiso de construcción de toma de agua otorgado el 18 de septiembre de 1996; endoso de control de inundaciones; permisos de corte y poda de árboles otor-gados entre octubre y diciembre de 1996; permiso para pozo de rastreo aprobado el 7 de agosto de 1996.
“DTOP:
“Acuerdo interagencial entre el DTOP y la Autoridad para el uso de determi-nada carretera.
“JCA:
“Permisos para emisión de polvo fugitivo otorgados del 28 de junio al 1ro. de julio de 1996; permiso de control de erosión y sedimentación de los terrenos de 20 de agosto de 1996.
“OTROS:
“Permiso del Cuerpo de Ingenieros de los Estados Unidos de 3 de septiembre de 1996; permiso de la Agencia de Protección Ambiental de los Estados Unidos (EPA) con relación a descarga de contaminantes durante la construcción otorgado el 6 de diciembre de 1996.”


 Véanse: Reglas 66 y 79 del Reglamento del Tribunal de Circuito de Apelacio-nes de 1ro de mayo de 1996 (4 L.P.R.A. Ap. XXII-A).


 Resolución recurrida, pág. 20


 No surge del expediente que el Tribunal de Circuito haya solicitado a las partes que le señalaran las secciones pertinentes de las vistas para transcribir esas solamente. Entendemos que éste hubiese sido un mecanismo adecuado para ayudar a la pronta resolución del recurso.
Mediante Moción en Cumplimiento de Orden de 5 de marzo de 1997, la Junta informó al Tribunal de Circuito que la transcripción de las vistas tomaría al menos tres (3) semanas.


 La Junta planteó el error siguiente:
“Erró el Tribunal de Circuito de Apelaciones al expedir el auto de revisión soli-citado por los recurrentes y paralizar las obras de construcción del Superacueducto de la Costa Norte, por ser tal medida improcedente en derecho, innecesaria y dañina para el interés público.” Petición de certiorari, pág. 6.
La Autoridad, por su parte, planteó sus señalamientos de error de la forma siguiente:
“Erró el Tribunal de Circuito de Apelaciones al expedir auto de revisión en contravención de la Regla 66(B) y 66(C) del propio Reglamento del Tribunal de Cir-cuito de Apelaciones.” Certiorari, pág. 3.


 íntegramente, la Regla 66 del Reglamento del Tribunal de Circuito de Ape-laciones dispone:
“Regla 66. Criterios para la expedición del auto:
“El Tribunal tomará en consideración los siguientes criterios al determinar si expide un auto de revisión o una orden de mostrar causa:
“(A) Si la regla o el reglamento, de su faz, incumplen las disposiciones de ley, o si se impugna el procedimiento seguido al adoptar dicha regla o reglamento.
“(B) Si el remedio y la disposición de la orden, resolución o decisión recurrida, a diferencia de sus fundamentos, son contrarios a derecho, o producto de una actuación arbitraria, ilegal o irrazonable.
“(C) Si la decisión recurrida no está apoyada por evidencia sustancial.
“(D) Si la expedición del auto o de la orden de mostrar causa evita el fracaso de la justicia.” Reglamento del Tribunal de Circuito de Apelaciones, aprobado el 25 de abril de 1996, que entró en vigor el 1ro de mayo de 1996 (4 L.P.R.A. Ap. XXII-A).”


 Resolución recurrida, págs. 15-18.


 Por no estar ante nuestra consideración, no estamos resolviendo cómo se aplicarían los criterios de P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975), a la concesión de remedios provisionales en casos puramente privados donde no están implicados los intereses públicos.


 Es menester puntualizar que en la vista oral celebrada el 14 de marzo de 1997, los representantes legales de la Autoridad de Acueductos y Alcantarillados indicaron que en el contrato con Thames-Dick Superaqueduct Partners, Inc., se to-maron medidas cautelares para minimizar los daños que pudieran surgir de ocurrir una paralización del proyecto. Lo que demuestra que estaban conscientes de que esto era una posibilidad.


 Los representantes de la Junta y de la Autoridad de Acueductos y Alcanta-rillados así lo manifestaron en la vista oral celebrada el 14 de marzo de 1997.


 El Reglamento para Procedimientos Adjudicativos de la Junta de Planifica-ción (revisado) Núm. 5244 de 21 de marzo de 1995, Oficina del Gobernador, define una consulta de ubicación de la forma siguiente:
“Trámite mediante el cual la Junta de Planificación evalúa y decide según es-time pertinente, sobre propuestos usos de terrenos que no son permitidos ministe-rialmente por la reglamentación aplicable en áreas zonificadas pero que las disposi-ciones reglamentarias proveen para que se consideren. See. 2.00(6) del Reglamento para Procedimientos Adjudicativos, supra, pág. 2.3.


 Los municipios cuyos terrenos serían usados para la construcción del pro-yecto son Arecibo, Barceloneta, Manatí, Vega Baja, Toa Alta, Dorado, Bayamón y San Juan.


 Según la resolución de la Junta de Planificación de Puerto Rico (en adelante Junta de Planificación), el proyectado Superacueducto de la Costa Norte (en adelante S.A.N.) consta de siete (7) elementos, mediante los cuales serán integradas las tres (3) cuencas hidrográficas más grandes con que cuenta la isla y en donde existe mayor precipitación pluvial durante el año. Estos siete (7) elementos son:
1. Una laguna de retención de aguas crudas (sin tratar) cerca de la confluencia del Río Grande de Arecibo y del río Tanamá.
2. Una estación de bombeo de aguas crudas hacia la planta que será ubicada en las cercanías de la laguna de retención.
3. La tubería de conducción de aguas que va desde la estación de bombeo hasta la planta de filtración propuesta.
4. Una planta de filtración en Arecibo.
5. Una tubería de agua potable que va desde Arecibo hasta Bayamón con un total de doce (12) puntos de conexión para los municipios que serán servidos.
6. Dos (2) tanques de almacenaje que serán ubicados en Bayamón.
7. Dos (2) líneas de transmisión eléctrica para suplir de energía a las dos (2) estaciones de bombas propuestas.
Esta construcción abarcará un área total de quinientas cuarenta y cinco (545) cuerdas.


 Los señalamientos de error planteados por Misión Industrial de Puerto Rico, Inc. (en adelante Misión Industrial) son los siguientes:
“(A) Erró la Junta Recurrida al impartir su aprobación a la solicitud de con-sulta en contravención a la Ley para la conservación, el desarrollo y uso de los recursos de aguas de Puerto Rico.
“(B) Erró la Junta recurrida al impartir su aprobación a la consulta a-pesar de los impactos ambientales de su resolución en contravención a sus reglamentos y la ley sobre política pública ambiental.
“(C) Erró la Junta recurrida al autorizar obras en contravención a su regla-mento de zonas inundables.
“(D) Erró la Junta recurrida al autorizar la consulta en contravención a las políticas públicas vigentes de protección de zonas agrícolas.
“(E) Erró la Junta recurrida al autorizar la consulta en contravención a la ley sobre política pública ambiental.” Petición de 27 de septiembre de 1996, pág. 5.


 Específicamente señaló que:
“La Junta autorizó una mejora pública de inmensas consecuencias respecto [a] los recursos de agua, sin que se hayan acatado los procedimientos y los criterios de la Ley de Aguas y el Reglamento de Agua; en específico, sin que se hubiese adjudicado la procedencia o no en los méritos de una franquicia para el SAN por parte del DRNA o condicionado dicha mejora a los criterios y normas que rigen el otorgamiento de la misma. ...
“La resolución de la Junta recurrida tampoco condicionó su aprobación a la concesión de la franquicia, ni consultó al DRNA. En vez, la Junta se lanzó en reali-dad a juzgar la disponibilidad del recurso con todas sus implicaciones. Apéndice de la Petición de certiorari, pág. 738.


 Al respecto ordenó la elevación de los autos certificados del proceso seguido ante la agencia administrativa, que se presentara la transcripción de las vistas evi-denciarías realizadas ante la Junta de Planificación, y que cualquier escrito adicio-nal que las partes entendieran necesarios para la correcta adjudicación de la contro-versia debía ser presentado dentro de un término de diez (10) días, luego de haberse dado cumplimiento a lo anterior.


 La Autoridad de Acueductos y Alcantarillados estima el monto de las pérdi-das en las que incurriría en alrededor de ciento diez mil (110,000) dólares diarios.


 Tomamos conocimiento judicial de que en el Departamento de Recursos Na-turales está pendiente, además, la impugnación de la concesión del Permiso de Cons-*705tracción de la Toma de Agua que esa agencia otorgó a la Autoridad de Acueductos y Alcantarillados para el SA.N. Asimismo, en el Tribunal de Circuito de Apelaciones está pendiente un recurso de certiorari que es producto de incidentes surgidos en la tramitación de esa impugnación. Véase Misión Industrial, y otros v. Departamento de Recursos Naturales y Ambientales, Caso Núm. KLRA 97-00107.